DETAILED ACTION
The Amendment filed March 8th, 2022 has been entered and fully considered. Claims 1-4, 6-7, 9, 21-26 and 29-31 are pending in this application. Claims 1, 22 and 29 are amended. Claims 5, 8, 10-20, and 27-28 were previously cancelled and claim 30 was previously withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 9, 22-26, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., (hereinafter ‘Young’, U.S. Pat. 9,656,057) in view of Shah et al., (hereinafter ‘Shah’, U.S. PGPub. No. 2018/0169406).
Regarding claim 1, Young discloses a depth electrode (Fig. 1-7) comprising:(a) an elongate, unitary tubular body (carrier core 302); (b) at least one lumen defined through a length of the elongate tubular body (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”); (c) at least one electrode array comprising a thin conductive film disposed on an outer surface of the elongate tubular body (see electrode section 322 of thin film 301 disposed on an outer surface of the elongate tubular body core 302 in Fig. 6 ; col. 6, ll. 57-61, “Thin film 301 may include at least one electrically conductive layer, preferably made of a biocompatible material. Thin film 301 may be secured to carrier core 302 by wrapping thin film 301 around carrier core 302 and further processed to form lead 300”), wherein the at least one electrode array (electrode section 322) is disposed around the elongate tubular body (302) in a spiral configuration (Fig. 6; col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”); and at least one electrical component (cable 303 including tracks in Fig. 6) coupled to the at least one electrode array (322).
Although Young discloses at least one electrical component (cable 303 in Fig. 6) coupled to the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), Young is silent regarding wherein the at least one electrical component is radially disposed between the outer surface of the tubular body and an inner surface of the at least one electrode array.
However, in the same field of endeavor, Shah (Fig. 1-5 and 9) teaches a similar depth electrode comprising a cylindrical microelectrode array including a flexible planar multilayer structure (10 in Fig. 1) conformably affixed to a tubular body (cylindrical core 16 in Fig. 3). The multilayer structure (10) includes a cylindrical electrode section (11) at one end having a plurality of electrodes (12) connected via a cable section (13) to a connector region (14) further including connector/bond pads where the electrode array (11) is bonded to an electronics module ([0034]). Shah teaches various configurations for electrically connecting the electrode array to the electronics module, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). Unlike prior methods where electrodes are placed on the same metal layer as the electrical traces and moisture may penetrate the electrode opening and cause shorts to form between adjacent traces on the electrode layer, the separation of the trace layer from the electrode layer may decrease the likelihood of shorting and increase the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. Further, in this configuration, the at least one electrical component (i.e. vertical interconnect or via) is radially disposed between the outer surface of the tubular body (16) and an inner surface of the at least one electrode array (11) (Figs. 4-5 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young to include wherein the at least one electrical component is radially disposed between the outer surface of the tubular body and an inner surface of the at least one electrode array as taught by Shah. Doing so provides a level of separation between the trace layer and the electrode layer thereby decreasing the likelihood of a short in the presence of moisture and increasing the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. 
Regarding claim 2, Young discloses (Fig. 1-7) wherein the at least one electrode array (electrode section 322) comprises a thin conductive film (thin film 301) comprising a plurality of electrode contacts (stimulation electrodes 132). 
Regarding claim 3, Young discloses (Fig. 1-7) wherein the spiral configuration extends along a length of the tubular body (Fig. 6; col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”). 
Regarding claim 4, Young discloses (Fig. 1-7) wherein the at least one electrode array (electrode array 322) comprises at least two elongate electrode arrays disposed along a length of the elongate tubular body (core 302 in Fig. 6; see Fig. 7 for electrode section 322 comprising four elongate electrode arrays 132; col. 14, ll. 37-56, electrode array itself is spirally wound around the carrier core 302)
Regarding claim 6, Young discloses (Fig. 1-7) wherein the thin conductive film (thin film 301) is wrapped around an entire circumference of the elongate tubular body (Fig. 6). 
Regarding claim 7, Young discloses (Fig. 1-7) wherein the at least one lumen is constructed and arranged to allow for passage therethrough of a fluid, particulates, a procedural device, tissue, a treatment composition, or a medication (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”, also see col. 7, ll. 5-8 for insertion of stylet, i.e. a procedural device). It is noted that the lumen formed by the hollow core of carrier core (302) is capable of allowing passage of any of the listed items. 
Regarding claim 9, Young discloses (Fig. 1-7) further comprising at least one electrical component (see distal portion of the cable 303 in Fig. 6) coupled to the at least one electrode array (electrode array 322), wherein the at least one electrical component is disposed at a location external to the tubular body (see distal portion of the cable 303 in Fig. 6 disposed at a location external to the carrier core 302).
Regarding claim 22, Young discloses a depth electrode (Fig. 1-7) comprising:(a) an elongate, unitary catheter (carrier core 302); (b) at least one lumen defined through a length of the elongate, unitary catheter (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”); (c) at least one electrode array (electrode section 322) disposed on an outer surface of the elongate, unitary catheter, wherein the at least one electrode array is disposed around the elongate, unitary catheter in a spiral configuration extending along a length of the elongate, unitary catheter (Fig. 6; col. col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”); and (d) at least one electrical component (cable 303 including tracks in Fig. 6) coupled to the at least one electrode array (322).
Although Young discloses at least one electrical component (cable 303 in Fig. 6) coupled to the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), Young is silent regarding wherein the at least one electrical component is radially disposed between the outer surface of the elongate, unitary catheter and an inner surface of the at least one electrode array.
However, in the same field of endeavor, Shah (Fig. 1-5 and 9) teaches a similar depth electrode comprising a cylindrical microelectrode array including a flexible planar multilayer structure (10 in Fig. 1) conformably affixed to a catheter (cylindrical core 16 in Fig. 3). The multilayer structure (10) includes a cylindrical electrode section (11) at one end having a plurality of electrodes (12) connected via a cable section (13) to a connector region (14) further including connector/bond pads where the electrode array (11) is bonded to an electronics module ([0034]). Shah teaches various configurations for electrically connecting the electrode array to the electronics module, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). Unlike prior methods where electrodes are placed on the same metal layer as the electrical traces and moisture may penetrate the electrode opening and cause shorts to form between adjacent traces on the electrode layer, the separation of the trace layer from the electrode layer may decrease the likelihood of shorting and increase the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. Further, in this configuration, the at least one electrical component (i.e. vertical interconnect or via) is radially disposed between the outer surface of the elongate, unitary catheter (16) and an inner surface of the at least one electrode array (11) (Figs. 4-5 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young to include wherein the at least one electrical component is radially disposed between the outer surface of the elongate, unitary catheter and an inner surface of the at least one electrode array as taught by Shah. Doing so provides a level of separation between the trace layer and the electrode layer thereby decreasing the likelihood of a short in the presence of moisture and increasing the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. 
Regarding claim 23, Young discloses a depth electrode (Fig. 1-7) wherein the at least one electrode array (electrode section 322) comprises a thin conductive film wrapped around at least a portion of the elongate, unitary catheter (see electrode section 322 of thin film 301 disposed on an outer surface of the elongate, unitary catheter core 302 in Fig. 6; col. 6, ll. 57-61, “Thin film 301 may include at least one electrically conductive layer, preferably made of a biocompatible material. Thin film 301 may be secured to carrier core 302 by wrapping thin film 301 around carrier core 302 and further processed to form lead 300”).
Regarding claim 24, Young discloses (Fig. 1-7) wherein the thin conductive film (thin film 301) is wrapped around an entire circumference of the elongate, unitary catheter (core 302 in Fig. 6).
Regarding claim 25, Young discloses (Figs. 1-7) wherein the at least one electrode array (electrode section 322) comprises at least two elongate electrode arrays disposed along a length of the elongate, unitary catheter (core 302 in Fig. 6; see Fig. 7 for electrode section 322 comprising four elongate electrode arrays 132; col. 14, ll. 37-56, electrode array itself is spirally wound around the carrier core 302).
Regarding claim 26, Young discloses (Figs. 1-7) wherein the at least one lumen is constructed and arranged to allow for passage therethrough of a fluid, particulates, a procedural device, tissue, a treatment composition, or a medication (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”, also see col. 7, ll. 5-8 for insertion of stylet, i.e. a procedural device). It is noted that the lumen formed by the hollow core of carrier core (302) is capable of allowing passage of any of the listed items. 
Regarding claim 29, Young discloses a depth electrode (Figs. 1-7) comprising:(a) an elongate, unitary tubular body (carrier core 302); (b) at least one lumen defined through a length of the tubular body (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”); (c) at least one thin conductive film comprising an electrode array disposed on an outer surface of the tubular body (see electrode section 322 of thin film 301 disposed on an outer surface of the elongate tubular body core 302 in Fig. 6; col. 6, ll. 57-61, “Thin film 301 may include at least one electrically conductive layer, preferably made of a biocompatible material. Thin film 301 may be secured to carrier core 302 by wrapping thin film 301 around carrier core 302 and further processed to form lead 300”), wherein the electrode array (electrode section 322) is disposed around the tubular body in a spiral configuration extending along a length of the tubular body (Fig. 6; see col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”); and (d) at least one electrical component (cable 303 including tracks in Fig. 6) coupled to the at least one electrode array (322). 
Although Young discloses at least one electrical component (cable 303 in Fig. 6) coupled to the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), Young is silent regarding wherein the at least one electrical component is radially disposed between the tubular body and the at least one thin conductive film.
However, in the same field of endeavor, Shah (Fig. 1-5 and 9) teaches a similar depth electrode comprising a cylindrical microelectrode array including a flexible planar multilayer structure (10 in Fig. 1) conformably affixed to a tubular body (cylindrical core 16 in Fig. 3). The multilayer structure (10) includes a cylindrical electrode section (11) at one end having a plurality of electrodes (12) connected via a cable section (13) to a connector region (14) further including connector/bond pads where the electrode array (11) is bonded to an electronics module ([0034]). Shah teaches various configurations for electrically connecting the electrode array to the electronics module, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). Unlike prior methods where electrodes are placed on the same metal layer as the electrical traces and moisture may penetrate the electrode opening and cause shorts to form between adjacent traces on the electrode layer, the separation of the trace layer from the electrode layer may decrease the likelihood of shorting and increase the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. Further, in this configuration, the at least one electrical component (i.e. vertical interconnect or via) is radially disposed between the tubular body (16) and the electrode array (11) (Figs. 4-5 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young to include wherein the at least one electrical component is radially disposed between the tubular body and the at least one thin conductive film as taught by Shah. Doing so provides a level of separation between the trace layer and the electrode layer thereby decreasing the likelihood of a short in the presence of moisture and increasing the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. 
Regarding claim 31, Young discloses (Figs. 1-7) wherein the at least one lumen is constructed and arranged to allow for passage therethrough of a fluid, particulates, a procedural device, tissue, a treatment composition, or a medication (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”, also see col. 7, ll. 5-8 for insertion of stylet, i.e. a procedural device). It is noted that the lumen formed by the hollow core of carrier core (302) is capable of allowing passage of any of the listed items.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Shah as applied to claims 1-4, 6-7, 9, 22-26, 29 and 31 above, and further in view of Kallback et al., (hereinafter 'Kallback', U.S. PGPub. No. 2009/0143651).
Regarding claim 21, Young in view of Shah teach all of the limitations of the depth electrode according to claim 1, but are silent regarding wherein the tubular body comprises a uniform catheter.
However, in the same field of endeavor, Kallback teaches (Fig. 1-7) a similar device (100) for invasive use comprising a tubular body (support member 101; [0075], [0086]; see Fig. 4 for inside 125, i.e. lumen) including an electrode array ([0076], electrically conductive lines and patterns forming front end electrodes 111 and back electrodes 113). The device (100) includes, from a clinical point of view, a "non-functional" part (135) ([0086]) connected to the tubular body (101) forming a uniform catheter (Fig. 1) in order to aid in insertion of the device (100) into the body, thereby increasing control. Kallback teaches that “the support member 101 has the full length needed, but the back end electrodes 113 are placed close to the point where the device 100 for invasive use enters the body (or the point where the device 100 for invasive use protrudes from the body through the insertion hole). In this way the part of the device 100 for invasive use that extends behind the back end electrodes 113 may comprise merely the support member 101 and it may be cut off or otherwise separated from the rest of the device 100 for invasive use after the catheter guide has been withdrawn” ([0086], see perforation 137). In use, device (100) only extends a short distance outside the body, thereby reducing the risk of hindering or damage ([0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young in view of Shah to include wherein the tubular body comprises a uniform catheter as taught by Kallback in order to aid in insertion of the device into the body, thereby increasing control.     
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9, 21-26 and 29-31 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that Young et al., (U.S. Pat. 9,656,057) in view of Shah et al., (U.S. PGPub. No. 2018/0169406) teach each and every limitation of the depth electrode according to independent claims 1, 22 and 29. Young discloses a configuration including at least one electrical component (cable 303 in Fig. 6) coupled to the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), but does not go into great detail regarding how the tracks are connected to the electrode. 
Shah however teaches various configurations for electrically connecting the electrode array to the electronics module, where the tracks or traces would electrically connect to the electrodes, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). Shah cures all of the deficiencies of Young and teaches a configuration that meets the amended limitations. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794